 Case 2:19-cv-08980-PSG-AFM Document 29 Filed 09/23/20 Page 1 of 2 Page ID #:174

                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                       CIVIL MINUTES - GENERAL                              #27 (9/28)
 Case No.       CV 19-8980 PSG (AFMx)                                        Date   September 23, 2020
 Title          Orland Sylve v. ABP Hotel, LLC, et al.




 Present: The Honorable        Philip S. Gutierrez, United States District Judge
                   Wendy Hernandez                                          Not Reported
                      Deputy Clerk                                         Court Reporter
            Attorneys Present for Plaintiff(s):                  Attorneys Present for Defendant(s):
                       Not Present                                           Not Present
 Proceedings (In Chambers):           The Court DENIES Plaintiff’s motion to reopen

       Before the Court is Plaintiff Orland Sylve’s (“Plaintiff”) motion to reopen the case. See
Dkt. # 27 (“Mot.”). Defendant ABP Hotel, LLC (“Defendant”) has not opposed. The Court
finds the matter appropriate for decision without oral argument. See Fed. R. Civ. P. 78; L.R. 7-
15. After considering the moving papers, the Court DENIES Plaintiff’s motion to reopen the
case.

I.       Background

       Plaintiff filed suit in this Court on October 18, 2019. See generally Complaint, Dkt. # 1
(“Compl”). On March 31, 2020, Plaintiff filed a notice of settlement. See Dkt. # 22. Based on
this notice, the Court ordered all proceedings vacated and the action dismissed without
prejudice. See Dkt. # 24 at 1. The Court retained jurisdiction for sixty days—until May 31,
2020—“to vacate this order and to reopen the action upon showing of good cause that the
settlement has not been completed.” Id. Based on the parties’ stipulation, the Court extended
the deadline to reopen the case until June 30, 2020. See Dkts. # 25, 26.

       Twenty-one days after this deadline passed, on July 21, 2020, Plaintiff filed this motion
to reopen the case. See generally Mot. Plaintiff asks the Court to grant its motion, under
Federal Rule of Civil Procedure 60(b)(6), because the parties never finalized a settlement
agreement. See generally Mot. The Court DENIES Plaintiff’s motion.

II.      Legal Standard

       Under Rule 60(b)’s “catch-all” provision, a court can grant relief from a final judgment,
order, or proceeding, for “any [] reason that justifies relief.” Fed. R. Civ. P. 60(b)(6). This rule



CV-90 (10/08)                                CIVIL MINUTES - GENERAL                                   Page 1 of 2
 Case 2:19-cv-08980-PSG-AFM Document 29 Filed 09/23/20 Page 2 of 2 Page ID #:175

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.       CV 19-8980 PSG (AFMx)                                Date   September 23, 2020
 Title          Orland Sylve v. ABP Hotel, LLC, et al.

“has been used sparingly as an equitable remedy to prevent manifest injustice.” United States v.
Alpine Land & Reservoir Co., 984 F.2d 1047, 1049 (9th Cir. 1993).

III.     Discussion

       According to Plaintiff, after the parties “settled” the case on March 31, 2020, they
“exchanged multiple emails regarding finalization of the agreement and finally, on July 6, 2020,
the agreement was in final form and circulated for signatures.” Mot. 2:8–10 (emphasis added).
Plaintiff provided a signed agreement to Defendant, but Defendant never executed it. See id.
2:10–18. Therefore, the Court can only conclude this matter never actually settled because
Defendant did not sign the final agreement.

       Nonetheless, knowing that there was no finalized settlement, Plaintiff neither (1) moved
to reopen the case before the June 30 deadline, nor (2) asked for another extension of that
deadline. Because relief under Rule 60(b)(6) is only appropriate if a party shows “that
circumstances beyond its control prevented timely action to protect its interests,” see Alpine
Land & Reservoir Co., 984 F.2d at 1049, “[n]eglect or lack of diligence is not to be remedied
through Rule 60(b)(6),” see Lehman v. United States, 154 F.3d 1010, 1017 (9th Cir. 1998).
Accordingly, the Court DENIES Plaintiff’s motion.

IV.      Conclusion

         For the foregoing reasons, Plaintiff’s motion is DENIED.

         IT IS SO ORDERED.




CV-90 (10/08)                              CIVIL MINUTES - GENERAL                         Page 2 of 2
